



COURT OF APPEAL FOR ONTARIO

CITATION: Devry Smith Frank LLP v. Chopra, 2019 ONCA 78

DATE: 20190204

DOCKET: C65159

Hoy A.C.J.O., Simmons and Pardu JJ.A.

BETWEEN

Devry Smith Frank LLP

Plaintiff (Appellant)

and

Munish Chopra and Monika Chopra

Defendants (Respondents)

Christopher W. Statham, for the appellant

Munish Chopra and Monika Chopra, self-represented

Heard and released orally: January
    31, 2019

On
    appeal from the judgment of Justice Paul Perell of the Superior Court of
    Justice, dated February 26, 2018.

REASONS FOR
    DECISION

[1]

The motion judge found as a fact that Mr. Chopra did not intend to defeat
    creditors when he transferred his joint legal title in the matrimonial home to
    his wife because he had no beneficial interest in the matrimonial home.

[2]

The appellant did not challenge the evidence that the wife had supplied
    the down-payment and made all of the mortgage payments on the home. The home
    was acquired shortly before the transfer, at a time when Mr. Chopra was
    unemployed. The appellant accepted that Mr. Chopra did not have the money to
    buy the home.

[3]

In these circumstances there is no reason to interfere with the trial
    judges factual finding that Mr. Chopra did not intend to defeat creditors.

[4]

Moreover, the appellant was not prejudiced by the trial judges dealing
    with the issue of Mr. Chopras beneficial interest in the home. Although not
    squarely pleaded as a defence, the appellant had alleged that Mr. Chopra had
    fraudulently conveyed his interest in the home to his wife.

[5]

Finally, we see no basis to interfere with the trial judges assessment
    of the appropriate amount of the legal fees to be paid to the appellant, nor do
    we agree that he made inconsistent findings in arriving at his decision as to
    the legal fees which should be paid.

[6]

Accordingly, the appeal is dismissed without costs.

Alexandra
    Hoy A.C.J.O.

Janet
    Simmons J.A.

G. Pardu
    J.A.


